Citation Nr: 1441883	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-13 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for eczematous dermatitis, previously rated as a "skin condition."


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which increased the previously assigned rating for a "skin condition" to 10 percent, effective March 28, 2008 and recharacterized the disability as "eczematous dermatitis."  In a May 2009 rating decision, the RO granted a separate compensable rating for a biopsy scar on the left lower extremity and continued the 10 percent rating for a skin disability, but again recharacterized the disability, this time as "stasis dermatitis/folliculitis and seborrheic dermatitis with residual scars."
 
In June 2014, the Veteran testified before the Board.  A copy of the transcript is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay in reaching a final decision, the Board finds that a remand is necessary to obtain a VA dermatology examination and medical opinion to identify the exact nature and extent of the Veteran's service-connected skin disability.

The Veteran appears to believe that he is service connected for "skin conditions of all types."  See Veteran letter addressed to VA Dermatology Department, received by RO on Nov. 17, 2008.  

In fact, the Veteran's service treatment records reflect treatment for skin problems on two occasions.  First, in March 1970, the Veteran presented to the emergency room at the Hamilton Air Force Base (AFB) Hospital in California with a complaint of rash, possibly poison oak.  The impression was Rhus dermatitis.  He was provided with calamine lotion and returned to duty.  In a January 1970 Dental Patient History form, the Veteran had also reported an allergy to poison oak and ivy.  The Board observes that "[e]xposure to plants of the Anacardiaceae family account for more allergic contact dermatitis than all other plant families combined."  See Lori Prok, MD and Thomas McGovern, MD, Poison Ivy (Toxicodendron) Dermatitis, UPTODATE (Jan. 22, 2014).  "In the United States, the most important members of this family are those of the genus Toxicodendron (previously classified as in the genus Rhus [1,2]), which include...western poison oak (Toxicodendron diversilobum) . . . .  [M]embers of the genus Rhus are nonallergenic."  Id.   

Second, two large lipomas on the left medial thigh were excised in September 1970; they had been present for approximately five years (1965).  A pathological report revealed no unusual gross features.  

In an April 1969 enlistment report of medical history, the Veteran denied currently or ever having skin diseases.  He endorsed having a history of tumor, growth, cyst, or cancer.  A physician's summary elaborated that the tumor referred to a lipoma over the groin area.  On enlistment examination in April 1969, the skin was reported as normal on clinical evaluation.  In an October 1970 separation report of medical history, the Veteran endorsed a history of skin diseases and tumor, growth, cyst, cancer.  The examining physician elaborated that the Veteran had a lipoma removed from the left thigh in September 1970 with no complications and no sequelae, and the "yes" checked in the box for "skin disease" referred to "marked sensitivity to poison oak.  Examinee denie[d] all else."  On Separation examination in October 1970, the skin was reported as normal on clinical evaluation.  A two-inch surgical scar over the left femoral triangle area was documented and noted to be WHNS (well-healed, no sequelae).  

A December 1970 post-service VA treatment record reflects the Veteran's report that he "'broke out' into a rash yesterday [and] he has never had this before."  On examination, there was "no evidence of skin disease now."  The assessment was possible urticaria (hives).  His claim for service connection for a "skin condition" was received the same month.  He indicated that his claimed skin disability began in November 1969; that he was treated at the "Shephard [sic] AFB in Texas" for a skin condition in November 1969; and that he had "surgery at US [Air Force Hospital], Hamilton AFB, California in October 1970.  Surgery to left leg for tumors."  The Board notes that his service treatment records reflect treatment at the US Air Force Hospital at Sheppard AFB in July and August 1969, but not for any skin disorder.

In a March 1971 rating decision, the RO granted service connection for a "skin condition," noting in-service treatment for a poison oak rash and discharge examination "confirm[ing] . . . skin sensitivity to poison oak."  Service connection for lipomas or tumors of the left thigh was denied because lipoma of the groin area was noted on induction examination and the surgery to remove the lipoma was considered remedial and did not result in complications or sequelae. 

The present claim for an increased rating for a "skin condition" was received in March 2008.  VA and private treatment records in support of the claim document numerous diagnosed skin disorders.  VA treatment records include diagnosed suspected staph folliculitis, early vasculitis versus papular dermatitis, eczematous dermatitis, and possible vesicular dermatitis.  He has also been diagnosed with venous insufficiency with prescribed compression hose and "venous stasis dermatitis [of the bilateral lower extremities] related to morbid obesity."  The private treatment records dated from February 1990 to September 2006 include diagnosed recurrent lipoma of the left thigh with secondary cellulitis, complicated by seroma formation; idiopathic urticaria; actinic and seborrheic keratoses; warts; and folliculitis on the chest.  In addition, the Veteran has described his symptoms as extreme pain, burning, and tingling, mostly in his bilateral shins.  He was afforded a VA examination in September 2008; the diagnosis was eczematous dermatitis/folliculitis of both lower extremities.  The October 2008 rating decision granted an increased, 10 percent rating for eczematous dermatitis "based on facts found at the VA examination" in September 2008.

In a May 2009 rating decision, the RO recharacterized the Veteran's skin disability after a March 2009 VA skin diseases examination as "stasis dermatitis/folliculitis and seborrheic dermatitis with residual scars."

In a March 2010 statement of the case (SOC), the decision review officer (DRO) accurately pointed out that the initial "basis for the grant of service connection [in 1971] [was] unclear, as poison oak exposure is usually acute and transitory in nature, i.e., without evidence of chronicity" or "representative of a chronic disability."  The SOC explains that the "evaluation of eczematous dermatitis is continued as 10 percent disabling by applying reasonable doubt in your favor," pointing out that there is essentially "no evidence of a relationship between your eczematous dermatitis and your military service; however, an increased evaluation for this condition is already in effect based on prior decision and clear and unmistakable error has not been properly identified."  The SOC explained that the Veteran's "venous stasis of the legs, bacterial folliculitis, and seborrheic dermatitis have not been shown as related to military service, as there is no evidence of these conditions during service, and [his] hypersensitivity to topical analgesics is considered constitutional and developmental in nature."  (Emphasis in original).

The Veteran was afforded another VA examination in December 2011.  The examiner remarked that the Veteran was "a very poor historian" and presented with "no rash symptoms."  The report described the reported history of seborrheic dermatitis since 1970, and status [sic] dermatitis and folliculitis since 2008.  Reported examination findings indicated that no dermatitis was present.  During a final VA examination in August 2013, the Veteran provided a history of his folliculitis diagnosed in 2006 and his seborrheic dermatitis and varicose veins.  Opinions regarding the onset and etiology of these disorders were not provided.

A September 2013 rating decision acknowledged the Veteran's "wish to claim for increase for [his] service connected stasis dermatitis with residuals scars (claimed as stasis dermatitis/folliculitis and seborrheic dermatitis)" and noted that the issue was "an appeal issue" and would be addressed in a separate rating decision.  The code sheet from the September 2013 rating decision lists the issue as "stasis dermatitis/folliculitis and seborrheic dermatitis with residual scars (formerly eczematous dermatitis and skin condition)."

In summary, the Board finds that an additional VA skin diseases examination is required before deciding the claim to obtain medical opinion evidence as to whether any current skin disorder is related to military service.  The Board will not disturb the increased, 10 percent rating assigned specifically for eczematous dermatitis in the October 2008 rating decision unless the examining dermatologist determines that the Veteran has a current skin disability related to his complaint of a skin rash in March 1970 that is more accurately diagnosed as something other than eczematous dermatitis.

Also, in a June 2012 letter addressed to a VA physician, the Veteran indicated that the was applying for disability benefits from the Social Security Administration (SSA) because of his conditions, which included numerous skin problems.  The AOJ should obtain any records associated with the Veteran's claim for SSA disability benefits.

Finally, before arranging for a VA examination, ongoing records of evaluation and treatment for skin problems should be obtained from the VA Medical Center (VAMC) in San Diego dated since September 2013 to the present.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing treatment records pertinent to evaluation and treatment for skin problems from the San Diego VAMC dated from September 2013 to the present.

2.  Request the Veteran's SSA records.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  After completion of directives #1 and #2 to the extent possible, the Veteran should be afforded a VA skin diseases examination performed by a dermatologist.  The purpose of the examination is to determine the current severity of the Veteran's service-connected eczematous dermatitis (previously rated as a "skin condition") and to determine whether any current skin disability other than eczematous dermatitis is related to the Veteran's military service.  The claims file must be provided to and be reviewed by the dermatologist in conjunction with the examination.  Any tests or studies deemed necessary should be conducted and the results should be reported in detail.

For any eczematous dermatitis found on examination, the examiner should describe its location and characteristics in detail, including any effects that the disability has on the Veteran's usual occupation.

For each skin disability found on examination or manifested since the Veteran's March 2008 claim for increase was received, the VA dermatologist should render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the skin disability was incurred in or is otherwise related to military service.  In this regard, the examiner is asked to include a discussion of the Veteran's report of a skin rash, possibly from poison oak, during service in March 1970; his treatment for urticaria in December 1970; and any current skin disability with similar manifestations.  The examiner should explain whether the evidence supports service connection for a skin disability other than eczematous dermatitis and discuss whether the Veteran may have been misdiagnosed with Rhus dermatitis in March 1970 or with urticarial in December 1970.

A rationale for all conclusions must be included in the report provided.  (Any medical record reviewed and relied on by the physician must be included in the claims folder).

If the dermatologist determines that s/he cannot provide an opinion without resorting to speculation, the dermatologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, s/he should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the dermatologist be undertaken so that definite opinions with respect to the skin disability in question can be obtained).

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



